-   ...     ,~


    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                        UNITED STATES DISTRICT COU
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America
                                         v.

                        Gerardo Salazar-Aparicio                                 CaseNumber: 3:19-mj-21217

                                                                                 Craig Joseph Leff
                                                                                 Defendant's Attorney


    REGISTRATION NO. 83845298
    THE DEFENDANT:
     !:gj pleaded guilty to count(s) 1 of Complaint
                                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



     D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                 Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                       1

     D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




     D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                 dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of/

                                  l6   TIME SERVED                           D                               days

     i:gj Assessment:$10WAIVED i:gj Fine: WAIVED
     !:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                             charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, March 11, 2019
                                                                              Date of Imposition of Sentence


    Received      -/".'.)"~
                 DUSM                                                         ~ARRYM.             KURREN
                                                                              UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                             3:19-mj-21217
